             Case 1:20-cv-01699-RGA Document 56 Filed 03/19/21 Page 1 of 2 PageID #: 683




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE

         TALKDESK, INC.,

                           Plaintiff,

                 v.                                          C.A. No. 20-1699-RGA

         MITEL NETWORKS (INTERNATIONAL)
         LTD.,

                           Defendant.


                            STIPULATION OF DISMISSAL WITH PREJUDICE

                 Pursuant to Fed. Rule Civ. Proc. 41(a)(1)(A)(ii), Plaintiff Talkdesk, Inc. and Defendant

         Mitel Networks (International) Ltd., by and through their undersigned counsel, hereby stipulate

         and agree that this action, including all claims and counterclaims, may be dismissed and hereby is

         dismissed, with prejudice. Each party will bear its own attorneys’ fees and costs, including court

         costs, pursuant to the settlement agreement entered into by and between the parties.




27887006.3
             Case 1:20-cv-01699-RGA Document 56 Filed 03/19/21 Page 2 of 2 PageID #: 684




         DATED: March 19, 2021

         YOUNG CONAWAY STARGATT &                        RICHARDS, LAYTON & FINGER, P.A.
         TAYLOR, LLP

         /s/ Robert M. Vrana                             /s/ Kelly E. Farnan
         Elena C. Norman (No. 4780)                      Kelly E. Farnan (#4395)
         Robert M. Vrana (No. 5666)                      920 N. King Street
         Rodney Square                                   Wilmington, DE 19801
         1000 North King Street                          (302) 651-7705
         Wilmington, Delaware 19801                      farnan@rlf.com
          (302) 571-6600
         enorman@ycst.com                                Attorneys for Defendant
         rvrana@ycst.com

         Of Counsel:

         Amy K. Van Zant
         avanzant@orrick.com
         Jason Yu
         jasonyu@orrick.com
         ORRICK, HERRINGTON & SUTCLIFFE LLP
         1000 Marsh Road
         Menlo Park, CA 94025-1015
         Telephone: (650) 614-7400

         Attorneys for Plaintiff



                        SO ORDERED this ___ day of March, 2021.


                                                          ___________________________________
                                                            United States District Judge




27887006.3




                                                   -2-
